



Exhibit 10.1


FIRST AMENDMENT TO THE
LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF
ELLINGTON FINANCIAL OPERATING PARTNERSHIP LLC
DESIGNATION OF 6.750% SERIES A FIXED-TO-FLOATING RATE
CUMULATIVE REDEEMABLE PREFERRED UNITS
October 22, 2019
Pursuant to Sections 4.2 and 12.1 of the Limited Liability Company Operating
Agreement of Ellington Financial Operating Partnership LLC (the “Operating
Agreement”), the Managing Member hereby amends the Operating Agreement as
follows in connection with the issuance of up to 4,600,000 shares of 6.750%
Series A Fixed-to-Floating Rate Cumulative Redeemable Preferred Stock, $0.001
par value per share (the “Series A Preferred Stock”) of the Managing Member and
the issuance to the Managing Member of Series A Preferred Units (as defined
below) in exchange for the contribution by the Managing Member of the net
proceeds from the issuance and sale of the Series A Preferred Stock:
1.Designation and Number. A series of Preferred Units (as defined below),
designated the “6.750% Series A Fixed-to-Floating Rate Cumulative Redeemable
Preferred Units” (the “Series A Preferred Units”), is hereby established. The
number of authorized Series A Preferred Units shall be 4,600,000.


2.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Operating Agreement. The following
defined terms used in this Amendment to the Operating Agreement shall have the
meanings specified below:


“Base Liquidation Preference” shall have the meaning provided in Section 6.
“Business Day” shall have the meaning provided in the Certificate of
Designations.
“Calculation Agent” shall have the meaning provided in the Certificate of
Designations.
“Certificate of Designations” means the Certificate of Designations of the
Managing Member filed with the Secretary of State of the State of Delaware,
designating the terms, rights and preferences of the Series A Preferred Stock,
dated October 21, 2019.
“Common Stock” means shares of the Managing Member’s common stock, par value
$0.001 per share.
“Common Stock Price” shall have the meaning provided in the Certificate of
Designations.
“Common Stock Conversion Consideration” shall have the meaning provided in the
Certificate of Designations.
“Company” means Ellington Financial Operating Partnership LLC, a Delaware
limited liability company.
“Fixed Rate Period” shall have the meaning provided in Section 5(a).


1

--------------------------------------------------------------------------------





“Floating Rate Period” shall have the meaning provided in Section 5(a).
“Junior Units” shall have the meaning provided in Section 4.
“London Business Day” shall have the meaning provided in the Certificate of
Designations.
“Operating Agreement” shall have the meaning provided in the recital above.
“Original Issue Date” shall have the meaning provided in the Certificate of
Designations.
“Parity Units” shall have the meaning provided in Section 4.
“Preferred Units” means all Membership Interests designated as preferred units
by the Managing Member from time to time in accordance with Section 4.2 of the
Operating Agreement.
“Reuters Page LIBOR01” shall have the meaning provided in the Certificate of
Designations.
“Senior Units” shall have the meaning provided in Section 4.
“Series A Preferred Distribution Determination Date” means the second London
Business Day immediately preceding the first date of the applicable Series A
Preferred Distribution Period.
“Series A Preferred Distribution Payment Date” shall have the meaning provided
in Section 5(a).
“Series A Preferred Distribution Period” means the period from, and including,
the immediately preceding Series A Preferred Distribution Payment Date to, but
excluding, the next succeeding Series A Preferred Distribution Payment Date,
except for the initial Series A Preferred Distribution Period, which will be the
period from, and including, the Original Issue Date of the Series A Preferred
Units to, but excluding, January 30, 2020.
“Series A Preferred Distribution Record Date” shall have the meaning provided in
Section 5(a).
“Series A Preferred Stock” shall have the meaning provided in the recital above.
“Series A Preferred Units” shall have the meaning provided in Section 1.
“Set apart for payment” shall be deemed to include (without limitation), without
any action other than the following: the recording by the Company in its
accounting ledgers of any accounting or bookkeeping entry which indicates,
pursuant to an authorization by the Managing Member and a declaration of
distribution by the Company, the allocation of funds to be so paid on any series
or class of units of the Company; provided, however, that if any funds for any
Junior Units or Parity Units are placed in a separate account of the Company or
delivered to a disbursing, paying or other similar agent, then “set apart for
payment” with respect to the Series A Preferred Units shall mean placing such
funds in a separate account or delivering such funds to a disbursing, paying or
other similar agent.
“Three-Month LIBOR Rate” shall have the meaning provided in Section 5(b).
3.Maturity. The Series A Preferred Units have no stated maturity and will not be
subject to any sinking fund or mandatory redemption.


4.Rank. The Series A Preferred Units will rank, with respect to rights to the
payment of distributions and the distribution of assets in the event of any
liquidation, dissolution or winding up of the Company, (a)


2

--------------------------------------------------------------------------------





senior to all classes or series of Common Units and LTIP Units of the Company
and to all other classes or series of Units that the Company may issue with
terms specifically providing that such Units rank junior to the Series A
Preferred Units with respect to rights to the payment of distributions and the
distribution of assets upon the Company’s liquidation, dissolution or winding
(together with the Common Units and the LTIP Units, the “Junior Units”); (b) on
a parity with all classes or series of Units that the Company may issue with
terms specifically providing that such Units rank on a parity with the Series A
Preferred Units with respect to rights to the payment of distributions and the
distribution of assets upon the Company’s liquidation, dissolution or winding
(the “Parity Units”); and (c) junior to all classes or series of Units that the
Company may issue with terms specifically providing that such Units rank senior
to the Series A Preferred Units with respect to rights to the payment of
distributions and the distribution of assets upon the Company’s liquidation,
dissolution or winding up (the “Senior Units”). The term “Units” shall not
include convertible or exchangeable debt securities of the Company.


5.Distributions.


(a)    Holders of the Series A Preferred Units are entitled to receive, when, as
and if authorized by the Managing Member and declared by the Company, out of
funds of the Company legally available for the payment of distributions,
cumulative cash distributions. The initial distribution rate for the Series A
Preferred Units from and including the Original Issue Date to, but excluding,
October 30, 2024 (the “Fixed Rate Period”) will be at the fixed rate equal to
6.750% per annum of the Base Liquidation Preference per unit. From and including
October 30, 2024 (the “Floating Rate Period”), distributions on the Series A
Preferred Units will accumulate at a percentage of the Base Liquidation
Preference equal to an annual floating rate of the Three-Month LIBOR Rate plus a
spread of 5.196% per annum. Distributions on the Series A Preferred Units shall
accumulate daily and be cumulative from, and including, the Original Issue Date
and shall be payable quarterly in arrears on or about the 30th day of each
January, April, July and October of each year (each, a “Series A Preferred
Distribution Payment Date”), when and as declared; provided, that if any Series
A Preferred Distribution Payment Date is not a Business Day, then the
distribution which would otherwise have been payable on such Series A Preferred
Distribution Payment Date may be paid on the next succeeding Business Day and no
interest, additional distributions or other sums will accrue on the amount so
payable for the period from and after such Series A Preferred Distribution
Payment Date to such next succeeding Business Day. The first distribution is
scheduled to be paid on or about January 30, 2020 in the amount of $0.45938 per
unit, and that distribution will be paid to the persons who are the holders of
record of the Series A Preferred Units at the close of business on the
corresponding dividend record date, which will be on or about December 31, 2019.
Distributions payable for any Series A Preferred Distribution Period during the
Fixed Rate Period will be calculated on the basis of a 360-day year consisting
of twelve 30-day months, and distributions payable for any Series A Preferred
Distribution Period during the Floating Rate Period will be calculated on the
basis of a 360-day year and the number of days actually elapsed in such Series A
Preferred Distribution Period. Distributions will be payable to holders of
record as they appear in the transfer records of the Company for the Series A
Preferred Units at the close of business on the applicable record date, which
shall be no fewer than ten days and no more than 35 days prior to the applicable
Series A Preferred Distribution Payment Date, as shall be fixed by the Managing
Member (each, a “Series A Preferred Distribution Record Date”). The
distributions payable on any Series A Preferred Distribution Payment Date shall
include distributions accumulated to, but excluding, such Series A Preferred
Distribution Payment Date. No holder of any Series A Preferred Units shall be
entitled to receive any distributions paid or payable on the Series A Preferred
Units with a Series A Preferred Distribution Record Date before the date such
Series A Preferred Units are issued.
(b)    For each Series A Preferred Distribution Period during the Floating Rate
Period, LIBOR (the London interbank offered rate) (the “Three-Month LIBOR Rate”)
will be determined by the Managing


3

--------------------------------------------------------------------------------





Member or a Calculation Agent, as of the applicable Series A Preferred
Distribution Determination Date, in accordance with the following provisions:
(i)
LIBOR will be the rate (expressed as a percentage per year) for deposits in U.S.
dollars having an index maturity of three months, in amounts of at least
$1,000,000, as such rate appears on “Reuters Page LIBOR01” at approximately
11:00 a.m. (London time) on the relevant Series A Preferred Distribution
Determination Date; or



(ii)
if no such rate appears on “Reuters Page LIBOR01” or if the “Reuters Page
LIBOR01” is not available at approximately 11:00 a.m. (London time) on the
relevant Series A Preferred Distribution Determination Date, then the Managing
Member will select four nationally-recognized banks in the London interbank
market and request that the principal London offices of those four selected
banks provide the Managing Member with their offered quotation for deposits in
U.S. dollars for a period of three months, commencing on the first day of the
applicable Series A Preferred Distribution Period, to prime banks in the London
interbank market at approximately 11:00 a.m. (London time) on that Series A
Preferred Distribution Determination Date for the applicable Series A Preferred
Distribution Period. Offered quotations must be based on a principal amount
equal to an amount that, in the Managing Member’s discretion, is representative
of a single transaction in U.S. dollars in the London interbank market at that
time. If at least two quotations are provided, the Three-Month LIBOR Rate for
such Series A Preferred Distribution Period will be the arithmetic mean (rounded
upward if necessary, to the nearest 0.00001 of 1%) of those quotations. If fewer
than two quotations are provided, the Three-Month LIBOR Rate for such Series A
Preferred Distribution Period will be the arithmetic mean (rounded upward if
necessary, to the nearest 0.00001 of 1%) of the rates quoted at approximately
11:00 a.m. (New York City time) on that Series A Preferred Distribution
Determination Date for such Series A Preferred Distribution Period by three
nationally-recognized banks in New York, New York selected by the Managing
Member, for loans in U.S. dollars to nationally-recognized European banks (as
selected by the Managing Member), for a period of three months commencing on the
first day of the applicable Series A Preferred Distribution Period. The rates
quoted must be based on an amount that, in the Managing Member’s discretion, is
representative of a single transaction in U.S. dollars in that market at that
time. If no quotation is provided as described above, then if a Calculation
Agent has not been appointed at such time, the Managing Member will appoint a
Calculation Agent who shall, after consulting such sources as it deems
comparable to any of the foregoing quotations or display page, or any such
source as it deems reasonable from which to estimate LIBOR or any of the
foregoing lending rates or display page, shall determine LIBOR for the second
London Business Day immediately preceding the first day of the applicable Series
A Preferred Distribution Period in its sole discretion. If the Calculation Agent
is unable or unwilling to determine LIBOR as provided in the immediately
preceding sentence, then LIBOR will be equal to the Three-Month LIBOR Rate for
the then current Series A Preferred Distribution Period, or, in the case of the
first Series A Preferred Distribution Period in the Floating Rate Period, the
most recent distribution rate that would have been determined based on the last
available Reuters Page LIBOR01 had the Floating Rate Period been applicable
prior to the first Series A Preferred Distribution Period in the Floating Rate
Period.



Notwithstanding the foregoing, if the Managing Member determines on the relevant
Series A Preferred Distribution Determination Date that LIBOR has been
discontinued, then the Managing Member will appoint


4

--------------------------------------------------------------------------------





a Calculation Agent and the Calculation Agent will consult with an investment
bank of national standing to determine whether there is an industry accepted
substitute or successor base rate to the Three-Month LIBOR Rate. If, after such
consultation, the Calculation Agent determines that there is an industry
accepted substitute or successor base rate, the Calculation Agent shall use such
substitute or successor base rate. In such case, the Calculation Agent in its
sole discretion may (without implying a corresponding obligation to do so) also
implement changes to the business day convention, the definition of business
day, the Series A Preferred Distribution Determination Date and any method for
obtaining the substitute or successor base rate if such rate is unavailable on
the relevant Business Day, in a manner that is consistent with industry accepted
practices for such substitute or successor base rate. Unless the Calculation
Agent determines that there is an industry accepted substitute or successor base
rate as so provided above, the Calculation Agent will, in consultation with the
Managing Member, follow the steps specified in clause (b)(ii) of this Section 5
in order to determine the Three-Month LIBOR Rate for the applicable Series A
Preferred Distribution Period.
(c)    No distributions on the Series A Preferred Units shall be authorized by
the Managing Member or paid or set apart for payment by the Company at any time
when the terms and provisions of any agreement of the Managing Member or the
Company, including any agreement relating to any indebtedness of either of them,
prohibit the authorization, payment or setting apart for payment thereof or
provide that the authorization, payment or setting apart for payment thereof
would constitute a breach of the agreement or a default under the agreement, or
if the authorization, payment or setting apart for payment is restricted or
prohibited by law.
(d)     Notwithstanding anything to the contrary contained herein, distributions
on the Series A Preferred Units will accumulate whether or not the Company has
earnings, whether or not there are funds legally available for the payment of
those distributions and whether or not those distributions are declared. No
interest, or sum in lieu of interest, will be payable in respect of any
distribution payment or payments on the Series A Preferred Units which may be in
arrears, and holders of Series A Preferred Units will not be entitled to any
distributions in excess of full cumulative distributions described in Section
5(a). Any distribution payment made on the Series A Preferred Units shall first
be credited against the earliest accumulated but unpaid distribution due with
respect to the Series A Preferred Units.
(e)    Except as provided in this Section 5(e), unless full cumulative
distributions on the Series A Preferred Units have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof is
set apart for payment for all past Series A Preferred Distribution Periods, (i)
no distributions (other than in Junior Units) shall be declared or paid or set
apart for payment upon Junior Units or Parity Units and (ii) Junior Units or
Parity Units shall not be redeemed, purchased or otherwise acquired for any
consideration (or any moneys be paid to or made available for a sinking fund for
the redemption of any such securities) by the Company (except by conversion into
or exchange for Junior Units or options, warrants or rights to purchase or
subscribe for Junior Units). The foregoing will not, however, prevent the
redemption, purchase or acquisition by the Managing Member of shares of any
class or series of the Managing Member’s stock for the purpose of enforcing
restrictions on transfer and ownership of the Managing Member’s stock contained
in the Certificate of Incorporation of the Managing Member, including in order
to qualify and maintain the Managing Member’s qualification as a real estate
investment trust for U.S. federal income tax purposes, or the redemption,
purchase or acquisition by the Managing Member of Common Stock for purposes of
and in compliance with any incentive or benefit plan of the Managing Member.
(f)    When distributions are not paid in full (or a sum sufficient for such
full payment is not so set apart) upon the Series A Preferred Units and any
Parity Units, all distributions declared upon the Series A Preferred Units and
any Parity Units shall be declared pro rata so that the amount of distributions
declared per Series A Preferred Unit and such Parity Units shall in all cases
bear to each other the same ratio that accumulated distributions per Series A
Preferred Unit and accumulated distributions per Parity Unit (which


5

--------------------------------------------------------------------------------





shall not include any accumulation in respect of undeclared and unpaid
distributions for past Series A Preferred Distribution Periods if such units do
not have a cumulative distribution) bear to each other. No interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on the Series A Preferred Units which may be in arrears.
6.    Liquidation Preference. In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Company, the holders of Series A
Preferred Units will be entitled to be paid out of the assets the Company has
legally available for distribution to its Members, subject to the preferential
rights of the holders of any Senior Units, a liquidation preference of $25.00
per unit (the “Base Liquidation Preference”), plus an amount equal to any
accumulated and unpaid distributions thereon (whether or not authorized or
declared) to, but excluding, the date of payment, before any distribution of
assets is made to holders of Junior Units. In the event that, upon any such
voluntary or involuntary liquidation, dissolution or winding up, the available
assets of the Company are insufficient to pay the amount of the liquidating
distributions on all outstanding Series A Preferred Units and the corresponding
amounts payable on all Parity Units, the holders of the Series A Preferred Units
and all such Parity Units shall share ratably in any such distribution of assets
in proportion to the full liquidating distributions to which they would
otherwise be respectively entitled. Holders of Series A Preferred Units will be
entitled to written notice of any such liquidation no fewer than 30 days and no
more than 60 days prior to the payment date. After payment of the full amount of
the liquidating distributions to which they are entitled, the holders of Series
A Preferred Units will have no right or claim to any of the remaining assets of
the Company. The consolidation or merger of the Company with or into any
corporation, trust or entity or of any other entity with or into the Company, or
the sale, lease, transfer or conveyance of all or substantially all of the
property or business, individually or in a series of related transactions, of
the Company, shall not be deemed to constitute a liquidation, dissolution or
winding up of the Company.
7.    Redemption.
(a)The Series A Preferred Units are not redeemable except as otherwise provided
in this Section 7.


(b)In connection with any redemption by the Managing Member of any shares of
Series A Preferred Stock pursuant to Section 6 of the Certificate of
Designations, the Company shall redeem, on the date of such redemption, an equal
number of Series A Preferred Units held by the Managing Member. As consideration
for the redemption of such Series A Preferred Units, the Company shall deliver
to the Managing Member an amount of cash equal to the amount of cash paid by the
Managing Member to the holder of such shares of Series A Preferred Stock in
connection with the redemption thereof.


8.    Voting Rights. Holders of the Series A Preferred Units will not have any
voting rights.
9.    Conversion.
(a)The Series A Preferred Units are not convertible or exchangeable for any
other property or securities except as otherwise provided in this Section 9.


(b)In the event that a holder of Series A Preferred Stock exercises its right to
convert the Series A Preferred Stock into Common Stock in accordance with the
terms of the Certificate of Designations, then, concurrently therewith, an
equivalent number of Series A Preferred Units held by the Managing Member shall
be automatically converted into a number of Common Units equal to the number of
shares of Common Stock issued upon conversion of such Series A Preferred Stock;
provided, however, that if a holder of Series A Preferred Stock receives cash or
other consideration in addition to or in lieu of Common Stock in connection


6

--------------------------------------------------------------------------------





with such conversion, then the Managing Member, as the holder of the Series A
Preferred Units, shall be entitled to receive cash or such other consideration
equal (in amount and form) to the cash or other consideration to be paid by the
Managing Member to such holder of the Series A Preferred Stock. Any such
conversion will be effective at the same time the conversion of Series A
Preferred Stock into Common Stock is effective.


(c)No fractional units will be issued in connection with the conversion of
Series A Preferred Units into Common Units. In lieu of fractional Common Units,
the Managing Member shall be entitled to receive a cash payment in respect of
any fractional unit in an amount equal to the fractional interest multiplied by
the Common Stock Price used in determining the Common Stock Conversion
Consideration under the Certificate of Designations.


10.    Allocation of Profit and Loss.
Article V, Section 5.1 of the Operating Agreement is hereby deleted in its
entirety and the following new Section 5.1 is inserted in its place:
(a)    Profit. After giving effect to the special allocations set forth in
Section 5.1(c), (d), and (e) hereof, subject to Section 5.1(f), and except as
set forth in Section 4.5 hereof, Profit of the Company for each fiscal year of
the Company shall be allocated to the Members in accordance with their
respective Percentage Interests.
(b)    Loss. After giving effect to the special allocations set forth in Section
5.1(c), (d), and (e) hereof, subject to Section 5.1(f), and except as set forth
in Section 4.5 hereof, Loss of the Company for each fiscal year of the Company
shall be allocated to the Members in accordance with their respective Percentage
Interests.
(c)    Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Company that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Members’ respective Percentage Interests, (ii) any expense of the
Company that is a “partner nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated to the Member that bears
the “economic risk of loss” of such deduction in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Company Minimum Gain
within the meaning of Regulations Section 1.704-2(f)(1) for any Company taxable
year, then, subject to the exceptions set forth in Regulations Section
1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be allocated
among the Members in accordance with Regulations Section 1.704-2(f) and the
ordering rules contained in Regulations Section 1.704-2(j), and (iv) if there is
a net decrease in Member Nonrecourse Debt Minimum Gain within the meaning of
Regulations Section 1.704-2(i)(4) for any Company taxable year, then, subject to
the exceptions set forth in Regulations Section 1.704(2)(g), items of gain and
income shall be allocated among the Members in accordance with Regulations
Section 1.704-2(i)(4) and the ordering rules contained in Regulations Section
1.704-2(j). The manner in which it is reasonably expected that the deductions
attributable to nonrecourse liabilities will be allocated for purposes of
determining a Member’s share of the nonrecourse liabilities of the Company
within the meaning of Regulations Section 1.752-3(a)(3) shall be in accordance
with a Member’s Percentage Interest.
(d)    Qualified Income Offset. If a Member receives in any taxable year an
adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Member’s Capital Account that exceeds the sum of such
Member’s shares of Company Minimum Gain and Member Nonrecourse Debt Minimum
Gain, as determined in accordance with Regulations Sections 1.704-2(g) and
1.704-2(i), such Member shall be allocated specially


7

--------------------------------------------------------------------------------





for such taxable year (and, if necessary, later taxable years) items of income
and gain in an amount and manner sufficient to eliminate such deficit Capital
Account balance as quickly as possible as provided in Regulations Section
1.704-1(b)(2)(ii)(d). After the occurrence of an allocation of income or gain to
a Member in accordance with this Section 5.1(d), to the extent permitted by
Regulations Section 1.704-1(b), items of expense or loss shall be allocated to
such Member in an amount necessary to offset the income or gain previously
allocated to such Member under this Section 5.1(d).
(e)    Capital Account Deficits. Loss shall not be allocated to a Member to the
extent that such allocation would cause a deficit in such Member’s Capital
Account (after reduction to reflect the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such Member’s shares
of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain. Any Loss in
excess of that limitation shall be allocated to the other Members. After the
occurrence of an allocation of Loss to the other Members in accordance with this
Section 5.1(e), to the extent permitted by Regulations Section 1.704-1(b),
Profit first shall be allocated to the other Members in an amount necessary to
offset the Loss previously allocated to the other Members under this Section
5.1(e).
(f)    Priority Allocations With Respect To Preferred Units. After giving effect
to the allocations set forth in Sections 5.1(c), (d), and (e) hereof, but before
giving effect to the allocations set forth in Sections 5.1(a) and 5.1(b), Net
Profit shall be allocated to the Managing Member in respect of its Series A
Preferred Units until the aggregate amount of Net Profit allocated to such
holder under this Section 5.1(f) for the current and all prior years equals the
cumulative cash distributions paid to such holders in respect of distributions
for the current and all prior years or to the date of redemption. For purposes
of this Section 5.1(f), “Net Profit” means the excess, if any, of the Company’s
Profit over the Company’s Loss for any fiscal year or portion thereof (after
giving effect to Section 5.1(g), if applicable). Notwithstanding anything to the
contrary contained herein, in connection with the liquidation of the Company or
the interest of a holder of Series A Preferred Units, and prior to making any
other allocations of Profits or Losses, items of income and gain or deduction
and loss shall first be allocated to the Managing Member in respect of its
Series A Preferred Units in such amounts as is required to cause the Managing
Member’s adjusted Capital Account balance (taking into account any amounts such
Member is obligated to contribute to the capital of the Company or is deemed
obligated to contribute pursuant to Treasury regulations
1.704-1(b)(2)(ii)(c)(2)) to equal the amount such Member is entitled to received
pursuant to the provisions of Section 5 and 6 hereof minus its related share of
Company Minimum Gain and Member Nonrecourse Debt Minimum Gain, if any.
(g)    LTIP Unit Catch-up. Immediately prior to a conversion of an LTIP Unit
pursuant to Section 5.2(c), the LTIP Unitholder of such LTIP Unit shall be
specially allocated items of Company gross income and gain for such Fiscal Year
in an amount equal to the excess, if any, of (i) the Managing Member Capital
Account Balance Per Common Unit over (ii) the Capital Account associated with
the LTIP Unit that is to be converted. Immediately prior to (i) the occurrence
of an Event of Dissolution, or (ii) a sale of all or substantially of the
Company’s assets, items of Company gross income and gain shall also be specially
allocated to LTIP Unitholders in respect of all LTIP Units until the Capital
Account balance of each LTIP Unit equals the Managing Member Capital Account
Balance Per Common Unit at that time.
(h)    Definition of Profit and Loss. “Profit” and “Loss” and any items of
income, gain, expense or loss referred to in this Agreement shall be determined
in accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.1(c), 5.1(d), 5.1(e), or 5.1(f) hereof. All allocations of income,
Profit, gain, Loss and expense (and all items contained therein) for federal
income tax purposes shall be identical to all allocations of such items set
forth in this Section 5.1, except as otherwise required by Section 704(c) of the
Code and Regulations Section 1.704-1(b)(4). With respect to properties acquired
by the Company, the Managing Member shall have the authority to elect the


8

--------------------------------------------------------------------------------





method to be used by the Company for allocating items of income, gain and
expense as required by Section 704(c) of the Code with respect to such
properties, and such election shall be binding on all Members.
(i)    Allocations Between Transferor and Transferee. If a Member Transfers any
part or all of its Membership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Members during such fiscal year of
the Company shall be allocated between the transferor and the transferee Member
either (i) as if the Company’s fiscal year had ended on the date of the
Transfer, or (ii) based on the number of days of such fiscal year that each was
a Member without regard to the results of Company activities in the respective
portions of such fiscal year in which the transferor and the transferee were
Members. The Managing Member, in its sole and absolute discretion, shall
determine which method shall be used to allocate the distributive shares of the
various items of Profit and Loss between the transferor and the transferee
Member.
11.    Except as modified herein, all terms and conditions of the Operating
Agreement shall remain in full force and effect, which terms and conditions the
Managing Member hereby ratifies and confirms.


IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.
MANAGING MEMBER:




ELLINGTON FINANCIAL INC., a Delaware corporation




By:/s/ Laurence Penn
Name: Laurence Penn
Title: Chief Executive Officer




































[Signature page for First Amendment to Operating Agreement - October 2019]


9